Citation Nr: 1116580	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-40 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an earlier effective date than December 27, 2007, for an award of a total rating for compensation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO determined that December 27, 2007 was the earliest date assignable for the grant of a total disability rating based upon individual unemployability (TDIU).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

While the Veteran filed a claim seeking entitlement to an increased rating for hearing loss and for TDIU in November 2007, entitlement did not arise until examined by VA on December 27, 2007.  Even though the Veteran retired from employment as a school teacher in 1980, it was not factually ascertainable prior to December 27, 2007, that the Veteran was unemployable due to service-connected disability.  


CONCLUSION OF LAW

The criteria for a TDIU prior to December 27, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(a), 4.7, 3.340, 3.341, 3.400(o), 4.16, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board notes that such notice is unnecessary because the Veteran is challenging the effective date for the grant of TDIU.  He was afforded notice describing how to substantiate the claim for TDIU in December 2007.  In July 2008, the RO granted the claim.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date prior to December 27, 2007, for the grant of entitlement to TDIU.  In that letter, the RO generally described the way in which VA assigns effective dates.  

Nevertheless, the Board notes that in a March 2009 letter, VA advised the Veteran of the information or evidence required to substantiate the claim for an earlier effective date for TDIU.  Accordingly, VA's duty to notify has been satisfied.

The Board further notes that the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In addition, the RO obtained evidence from the Veteran's former employer.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  

In sum, the claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.  

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R.  § 3.400.  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Pertinent to claims for TDIU, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify and award of TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for bilateral hearing loss and tinnitus.  By way of history, service connection for hearing loss has been in effect since April 1954.  An initial 40 percent disability rating was assigned.  Later, in a May 1958 rating decision, the rating was reduced to the 10 percent.  In an April 1980 rating decision, the RO assigned a 20 percent rating.  Later, in a January 1986 decision, the RO assigned a 40 percent disability rating.  In July 1988, the RO assigned a 50 percent rating.  In November 2007, the Veteran filed a claim seeking an increased rating for hearing loss and entitlement to TDIU.  He underwent a VA contract examination on December 27, 2007.  The results of the examination revealed impaired hearing loss consistent with a 50 percent disability evaluation.  In addition, the results revealed tinnitus.  The examiner opined that the tinnitus was at least as likely as not due to the Veteran's exposure to aircraft noise during active duty.  In July 2008, the RO granted service connection for tinnitus and assigned a 10 percent rating.  It denied a rating in excess of 50 percent for hearing loss.  Based on the Veteran's combined disability rating of 60 percent, however, it granted entitlement to TDIU.  

The Veteran asserts that his hearing disability was of such severity that he was forced to retire from his teaching position in 1981.  He asserts that he has not worked since such time.  He alleges that upon retiring from his position as a teacher, he informed VA that he was no longer working.  He asserts "since I could not teach should I have been entitled to 100% at that time?"  (See Veteran's letter received in January 2010.)  He also alleges that he could not work in a public place because of background noise.  

Until the filing of his application for TDIU in November 2007, review of the Veteran's applications for benefits does not reveal any evidence of a claim for TDIU or evidence that the service-connected disability resulted in impaired employability beyond that contemplated by the disability rating schedule.  

Here, although the claim was filed in November 2007, it was not factually ascertainable until December 27, 2007, that an increase in disability had occurred.  Rather, review of the VA outpatient treatment records of record shows that his hearing loss disability remained essentially unchanged in the one year prior to the filing of the claim.  For instance, an audiogram performed in October 2005 yielded puretone threshold scores as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
85
70
75
70
LEFT
65
90
70
75
65

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 72 percent in the left ear.  Applying the rating schedule, the Veteran had Level VII hearing in the right ear and Level VI hearing in the left ear.  These readings are consistent with a 30 percent disability rating.  

When examined by VA in October 2007, tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
95
75
80
75
LEFT
65
90
75
80
75

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 40 percent in the left ear.  Applying the rating schedule, the Veteran had Level VIII hearing in the right ear and Level IX hearing in the left ear.  These ratings are consistent with a 50 percent rating.  

Finally, during the December 27, 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
90
80
75
80
LEFT
60
90
80
75
80

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 56 percent in the left ear.  Applying the rating schedule, the Veteran had Level VIII hearing in the right ear and Level VIII hearing in the left ear.  This also corresponds to a 50 percent rating.  

What is significant, however, is that there was evidence of tinnitus, and the examiner provided an opinion linking such to the Veteran's active duty service.  Accordingly, service connection for tinnitus was awarded with assignment of a 10 percent disability evaluation, effective from December 27, 2007.  The record does not reflect that the Veteran perfected an appeal of the effective day for the assignment of service connection for this disability.  Based on this newly awarded service connected disability, the Veteran's combined service connected disability evaluation increased to 60 percent from December 27, 2007.  Before that date, the Veteran's only service connected disability was his hearing loss disability rated as 50 percent disabling.  Thus, it was not until December 27, 2007, that entitlement to TDIU under 38 C.F.R. § 4.16(a) arose.  

With respect to entitlement to TDIU on an extraschedular basis prior to December 27, 2007, under 38 C.F.R. § 4.16(b), the Board has reviewed the evidence of record, but finds that the criteria for an earlier effective date for the grant of TDIU were not met prior to December 27, 2007.  First, it is important to recognize that although the Veteran retired from employment as a teacher in December 1980, other than the Veteran's contentions today, there is no indication in the record that he retired due to his hearing loss disability.  Similarly, while various private and VA audiograms from March 1980 through October 2007 are of record.  These records show that the Veteran has had hearing aids for several decades; however, none of these records suggest that the Veteran was unemployable due to his service connected hearing loss.  As mentioned previously, the Veteran has filed several claims for increased evaluation of his hearing loss disability.  The record does not reflect that he expressed disagreement with the level of disability assigned in the April 1980, January 1986, and July 1988 rating decision.  Furthermore, the record does not reflect any allegations of unemployable due to hearing loss in conjunction with these claims.  
The Board has likewise considered the 1980 statement from his employer; however, this letter does not indicate the reason for his retirement.  

Finally, the Board notes that there is no evidence in the record indicating that the Veteran contacted VA and advised them of his retirement or requested additional benefits such as TDIU despite assertions to the contrary from the Veteran.  The Board notes, in this respect that there is a presumption of regularity that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind., 272 U.S. 1, 14-15 (1926).  Thus, if the appellant had indeed made such an inquiry, the Board finds that the VA representative would have faithfully discharged his or her duties and reported the alleged contact.  However, even if the report of contact were established, and that such would be construed as claim for benefits, which the Board is not willing to concede, the fact remains that remaining criteria to support of the award for TDIU have not been shown prior to December 27, 2007.  Likewise, there is nothing in the record to suggest that consideration of TDIU on an extraschedular basis was warranted.  Thus, even assuming he retired due to the severity of his hearing loss disability; in 1980 he did not meet the schedular criteria for entitlement to TDIU and there is no objective evidence to suggest that he was precluded from all forms of gainful employment prior to December 27, 2007 due to the service-connected disability.  

The preponderance of the evidence is against the claim for an earlier effective date.  The Board is bound by the law and regulations cited above and has no choice but to deny the claim.  

(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to December 27, 2007, for the grant of a TDIU is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


